13-3463
         Yang v. Holder
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A201 295 507
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 13th day of January, two thousand fifteen.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                RICHARD C. WESLEY,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       BIN YANG,
14                        Petitioner,
15
16                        v.                                    13-3463
17                                                              NAC
18
19       ERIC H. HOLDER, JR., UNITED
20       STATES ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:                 Joshua Bardavid, New York, New York.
25
26       FOR RESPONDENT:                 Stuart F. Delery, Assistant Attorney
27                                       General; Jennifer L. Lightbody,
28                                       Senior Litigation Counsel; Todd J.
29                                       Cochran, Trial Attorney, Office of
 1                             Immigration Litigation, United
 2                             States Department of Justice,
 3                             Washington D.C.

 4       UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8       Bin Yang, a native and citizen of China, seeks review

 9   of an August 26, 2013, decision of the BIA affirming the

10   August 9, 2012, decision of an Immigration Judge (“IJ”),

11   denying his application for asylum, withholding of removal,

12   and relief pursuant to the Convention Against Torture

13   (“CAT”).     In re Bin Yang, No. A201 295 507 (B.I.A. Aug. 26,

14   2013), aff’g No. A201 295 507 (Immig. Ct. N.Y. City Aug. 9,

15   2012).     We assume the parties’ familiarity with the

16   underlying facts and procedural history in this case.

17       Under the circumstances of this case, we have reviewed

18   the decisions of the IJ and the BIA “for the sake of

19   completeness.”     Wangchuck v. Dep’t of Homeland Sec., 448

20 F.3d 524, 528 (2d Cir. 2006).       The applicable standards of

21   review are well established.     See 8 U.S.C. § 1252(b)(4)(B);

22   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

23



                                     2
 1       For asylum applications like Yang’s, governed by the

 2   REAL ID Act of 2005, the agency may, “[c]onsidering the

 3   totality of the circumstances,” base a credibility

 4   determination on inconsistencies in asylum applicant’s

 5   statements and other record evidence “without regard to

 6   whether” they go “to the heart of the applicant’s claim.”       8

 7   U.S.C. § 1158(b)(1)(B)(iii).    “We defer . . . to an IJ’s

 8   credibility determination unless, from the totality of the

 9   circumstances, it is plain that no reasonable fact-finder

10   could make such an adverse credibility ruling.”    Xiu Xia Lin

11   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008) (per curiam).

12   Substantial evidence supports the agency’s adverse

13   credibility determination.

14       First, the agency reasonably relied on the fact that

15   Yang omitted from his asylum application that he was forced

16   to perform    “hard manual labor” during his three detentions

17   because he included less important details about those

18   detentions.    See id. (providing that for purposes of

19   analyzing a credibility determination, “[a]n inconsistency

20   and an omission are . . . functionally equivalent”).     The

21   agency was not compelled to credit his explanation that he

22   did not like to think about such things because his

23   application detailed more disturbing incidents.    See Majidi

                                    3
 1   v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005) (holding that

 2   the agency need not credit an applicant’s explanations for

 3   inconsistent testimony unless those explanations would

 4   compel a reasonable fact-finder to do so).

 5       The agency also did not err in finding that Yang’s

 6   statements at his credible fear interview were reliably

 7   transcribed and were inconsistent with his testimony

 8   regarding the number of times he was detained in China.        See

 9   Ming Zhang v. Holder, 585 F.3d 715, 725 (2d Cir. 2009)

10   (holding that the agency may consider inconsistencies

11   between credible fear interview and testimony, so long as

12   interview is conducted in a non-coercive manner and

13   accurately documented).   The agency also reasonably found

14   inconsistent a friend’s letter that failed to mention Yang’s

15   alleged detentions and Yang’s testimony that the friend knew

16   of the harm he suffered in China, as well as Yang’s

17   government-issued baptism certificate and his claim that he

18   feared persecution for practicing in an unregistered church.

19   8 U.S.C. § 1158(b)(1)(B)(iii).    Yang did not provide

20   compelling explanations for these inconsistencies.       See

21   Majidi, 430 F.3d at 80-81.

22       Having questioned Yang’s credibility, the agency

23   reasonably determined that his failure to provide

                                   4
 1   corroborating evidence further undermined his credibility.

 2   See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007)

 3   (per curiam).   Given the inconsistency and corroboration

 4   findings, the agency reasonably found Yang not credible.

 5   That finding is dispositive of asylum, withholding of

 6   removal, and CAT relief.   Paul v. Gonzales, 444 F.3d 148,

 7   156-57 (2d Cir. 2006).
 8
 9       For the foregoing reasons, the petition for review is

10   DENIED.   As we have completed our review, any stay of

11   removal that the Court previously granted in this petition

12   is VACATED, and any pending motion for a stay of removal in

13   this petition is DISMISSED as moot.    Any pending request for

14   oral argument in this petition is DENIED in accordance with

15   Federal Rule of Appellate Procedure 34(a)(2), and Second

16   Circuit Local Rule 34.1(b).

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe, Clerk
19
20




                                    5